The Court
concurred with the County Court in the opinion given in the .second bill of exceptions; but dissented from the opinions in the first and third hills of exceptions.
The court were of opinion, that the evidence offered to prove that the certificate of survey of Pleasant Valley, of the 1st of June 1745, was in the land office at’ the time when the survey of White Oak Level of the Sd of April 1762, was made, and the patent therefor of the 25th of December 1762, was obtained, ought to have been left to the jury. If the certificate of Pleasant Valley was not then in the office, B. Ross, who claimed under the survey, of While Oak Level, was a purchaser without notice, and having obtained the first patent, it ought not to be defeated by permitting the patent of Pleasant Valley, of the Sd of September 1805, to relate to j.he certificate of that tract of the 1st of June 1745, and thus overreach the title under the grant of White Oalc Level.
JUDGMENT REVERSED, AND PROCEDENDO AWARDED.